DETAILED ACTION
This is the first office action regarding application number 16/275,061, filed February 13, 2019.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because of the following informalities:
Figure 1: A typographical error is present in block 128 (“Ensable (Combination) Model 128” should be “Ensemble (Combination) Model 128”). Appropriate correction is required.
Figure 5: Reference characters 530 and 532 are not identified by any associated labels/tags. Furthermore, it is not clear which element is associated with reference character 530 (i.e., whether it is associated with the directed arrow between Historical Device Data 526 and State Extractor 508, or whether it referring to some other missing element). Appropriate correction is required.
Figure 6:  Elements “CONFIG” and “METRIC” are not identified by any associated reference characters. Appropriate correction is required.
Figure 6: It is not clear what is represented by the solid line between Rule Compactor 124 and Communications Engine Client 614, as this solid line does not indicate any direction. Appropriate correction is required.
Figure 7: It is not clear as to the significance of circles 708 and 710 within the two states Positive State 706 and Neutral State 710, respectively, as both of them are not identified by any associated labels/tags. Appropriate correction is required.
Figure 10: Blocks 200 and 700 are not identified by any associated labels/tags. Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0017]: The second sentence in this paragraph requires a capitalization (“… [I]mplementations use a standardized digital communications port …”). Appropriate correction is required.
Paragraph [0021]: The first sentence in this paragraph needs to be edited to remove the redundant structure “refers to also referred to as” (e.g., “Loss function” refers to ”). Appropriate correction is required. 
Paragraph [0022]: The following sentence is an incomplete sentence (“… If the softmax function used for multi-classification model it returns the probabilities of each class and the target class will have the high probability.”), and as such, needs to be re-worked to fix the sentence structure, without introducing new matter. Appropriate correction is required.
Paragraph [0026]: The last sentence in this paragraph requires a capitalization (“[L]ogic modules pass data to the engine, …”). Appropriate correction is required.
Paragraph [0039]: Several sentences in this paragraph contain the term “machine statestate extractor”, which should be corrected as “machine state extractor”. Appropriate correction is required.
Paragraph [0052]: The abbreviation “RPM” is used in this paragraph, but there is no explanation found in the specification describing this abbreviation. Appropriate correction is required.
Paragraph [0053]: The last sentence in this paragraph is missing the word “of” and needs to be corrected (e.g., “The state machine modeler 402 may receive a plurality [of] training data sets to generate the machine state model 406.”). Appropriate correction is required.
Paragraph [0067]: The abbreviation “MCMC” is used in this paragraph, but there is no explanation found in the specification describing this abbreviation. Appropriate correction is required.
Paragraphs [00106]-[00109]: The elements “CONFIG” and “METRIC” are shown in Figure 6, but these paragraphs (which describe Figure 6) do not mention nor describe the purpose of these elements. Applicant is asked to clarify these two elements within the context of these paragraphs such that the correction does not introduce new matter. Appropriate correction is required.
Paragraph [00107]: This paragraph contains the following sentences: “The rule compactor 124 transmits the rule set 106 to the communications engine client 614.” and “When a rule set 106 is received from the rule compactor 124, …”. However, Figure 6 only shows a non-directional line between the rule compactor and the communications engine client, with the rule set already present (and therefore not transmitted) in the connected edge device 604. Applicant is asked to clarify the above sentence and make it consistent with Figure 6 such that the corrections do not introduce new matter. Appropriate correction is required.
Paragraph [00107]: A typographical error is present in the second-to-last sentence in this paragraph (word “utilzied” should be corrected as “utilized”). Appropriate correction is required.
Paragraph [00117]: A typographical error is present in the second sentence in this paragraph (word “discreet” should be corrected as “discrete”). Appropriate correction is required.

Claim Objections
Claims 6 and 8 are objected to as being substantial duplicates of each other, as shown below:
Claim 6: The method of claim 1 wherein the rule set further comprises a set of triggers based on a machine system's possible states, the amount of time spent in those states, and the transitions between states.
Claim 8: The method of claim 1, wherein the rule set further comprises a set of triggers based on a machine's possible states, the amount of time spent in those states and the transitions between states.
Both claims differ only by the term “machine system’s possible states” (found in Claim 6) and “machine’s possible states” (found in Claim 8). However, paragraphs [0031], [0040], and [00100] in the applicant’s specification define that an individual machine system is the smallest atomic element that can have associated device data (from which states are derived, paragraph [0050]), hence those two terms (a machine system and a machine) are functionally equivalent to each other, resulting in Claims 6 and 8 being interpreted as functional duplicates of each other.
Applicant is advised that should Claim 6 be found allowable, Claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 15 and 17 are objected to as being duplicates of each other, as shown below:
Claim 15: The computer-readable storage medium of claim 10 wherein the rule set further comprises a set of triggers based on a machines possible states, the amount of time spent in those states, and the transitions between states.
Claim 17: The computer-readable storage medium of claim 10, wherein the rule set further comprises a set of triggers based on a machine’s possible states, the amount of time spent in those states and the transitions between states.
machines possible states” (found in Claim 15) and “machine’s possible states” (found in Claim 17), where under the broadest reasonable interpretation, the term “machines possible states” found in Claim 15 is considered a typographical error and is meant to indicate “machine’s possible states”, resulting in Claims 15 and 17 being interpreted as functional duplicates of each other.
Applicant is advised that should Claim 15 be found allowable, Claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 11-18 are objected to because of the following informality: Claims 11-18 are dependent claims of independent Claim 10, which indicates “A non-transitory computer-readable storage medium” in its preamble, but the term “non-transitory” is missing from the dependent Claims 11-18. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites the limitation "ranking the remedial transitions based on the transition probabilities associated with the remedial transition" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim, since Claim 1 only recites available remedial transitions in earlier claim limitations, but does not recite a singular “remedial transition”. For the purposes of examination, this claim limitation will be interpreted as “ranking the remedial transitions based on the transition probabilities associated with the remedial transition[s]”.
Claim 1 further recites the limitation "generating the rule set to encode the activation of the remedial transitions in rank order based upon the machine state", rendering the claim as indefinite, as it is unclear what is meant by an “activation of the remedial transitions”, and the required process to encode the activation of the remedial transitions. Applicant’s specification defines an activation function with respect to neural networks (paragraphs [0017], [0019], [0023], [00122], [00123], [00126]), but fails to provide a definition or a way to measure or quantify an activation with respect to remedial transitions (other than re-phrasing the recited claim language), thus making the metes and bounds of this term unclear. Similarly, other than providing a re-phrasing of the recited claim language, applicant’s specification also fails to indicate a method for encoding “an activation for the remedial transitions”, or even a way to measure or quantify how an activation for the remedial transitions is being encoded, thus also making the metes and bounds of the term “to encode the activation of the remedial transitions” unclear, and hence rendering this claim as being indefinite. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Claims 2-9 are dependent claims tracing back to independent parent Claim 1, and as such inherit the same indefiniteness and lack of antecedent issues established in Claim 1. Hence Claims 2-9 are also rejected with the same indefiniteness and lack of antecedent issues by virtue of dependency.
Regarding Claim 7, 
wherein the remedial transition is the transition applied in a direction opposite from the transition's original direction" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since Claim 1 only recites transitions and available remedial transitions and not a singular “transition” or “remedial transition”. For the purposes of examination, this claim limitation will be interpreted as “wherein [a] remedial transition is [a] transition’s original direction”.
Regarding Claim 9, 
Claim 9 recites the limitation "wherein the remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since Claim 1 only recites available remedial transitions and not a singular “remedial transition”. For the purposes of examination, this claim limitation will be interpreted as “wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state”.
In addition, the term "a more positive state" in claim 9 is a relative term which renders the claim indefinite. The term "more positive state" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [00103] in the applicant’s specification establishes that remedial actions are loaded on the edge device to implement actions to prevent “the machine system from going into the fail state or transitioning the machine system out of the fail state into a more favorable state (e.g., positive state, operational state, etc.,).”, where a positive state is considered as a more favorable state, such as an operational state (versus a fail state or a non-operational state). However, the specification fails to describe or quantify what is meant as a “more positive state”, since the modifier term “more” indicates that there is an additional measurement or degree required to positive state”, such that the remedial transition and associated implemented remedial action results in a transition to a “more positive state”.  While a person having ordinary skill in the relevant art would be able to determine what is considered a positive state (or a more favorable state in relation to a fail or non-operational state), given that there is no measurement or metric provided in the applicant’s specification to measure a degree of positivity of a state, there would be no way to determine or quantify whether this positive state would be functionally equivalent to the “more positive state” recited in the claimed invention, and hence this lack of clarity on this relative term renders this claim as being indefinite. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claim 10, 
Claim 10 recites the limitation "rank the remedial transitions based on the transition probabilities associated with the remedial transition" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim, since Claim 10 only recites transitions and available remedial transitions in earlier claim limitations, but does not recite a singular “remedial transition”. For the purposes of examination, this claim limitation will be interpreted as “rank the remedial transitions based on the transition probabilities associated with the remedial transition[s]”.
Claim 10 further recites the limitation "generate the rule set to encode the activation of the remedial transitions in rank order based upon the machine state", rendering the claim as indefinite, as it is unclear what is meant by an “activation of the remedial transitions”, and the required process to encode the activation of the remedial transitions. Applicant’s specification defines an activation function with respect to neural networks (paragraphs [0017], [0019], [0023], [00122], [00123], [00126]), but fails to provide a definition or a way to measure or quantify an activation with respect to remedial transitions (other than re-phrasing the recited claim language), thus making the metes and bounds of this term unclear. Similarly, other than providing a re-phrasing of the recited claim language, applicant’s specification also fails to an activation for the remedial transitions”, or even a way to measure or quantify how an activation for the remedial transitions is being encoded, thus also making the metes and bounds of the term “to encode the activation of the remedial transitions” unclear, and hence rendering this claim as being indefinite. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Claims 11-18 are dependent claims tracing back to independent parent Claim 10, and as such inherit the same indefiniteness and lack of antecedent issues established in Claim 10. Hence Claims 11-18 are also rejected with the same indefiniteness and lack of antecedent issues by virtue of dependency.
Regarding Claim 16, 
Claim 16 recites the limitation "wherein the remedial transition is the transition applied in a direction opposite from the transition's original direction" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since Claim 10 only recites transitions and available remedial transitions and not a singular “transition” or “remedial transition”. For the purposes of examination, this claim limitation will be interpreted as “wherein [a] remedial transition is [a] transition’s original direction”.
Regarding Claim 18, 
Claim 18 recites the limitation "wherein the remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state" in lines 1-3. There is insufficient antecedent basis for this limitation in the claim, since Claim 10 only recites available remedial transitions and not a singular “remedial transition”. For the purposes of examination, this claim limitation will be interpreted as “wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state”.
a more positive state" in claim 18 is a relative term which renders the claim indefinite. The term "more positive state" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [00103] in the applicant’s specification establishes that remedial actions are loaded on the edge device to implement actions to prevent “the machine system from going into the fail state or transitioning the machine system out of the fail state into a more favorable state (e.g., positive state, operational state, etc.,).”, where a positive state is considered as a more favorable state, such as an operational state (versus a fail state or a non-operational state). However, the specification fails to describe or quantify what is meant as a “more positive state”, since the modifier term “more” indicates that there is an additional measurement or degree required to quantify the term “positive state”, such that the remedial transition and associated implemented remedial action results in a transition to a “more positive state”.  While a person having ordinary skill in the relevant art would be able to determine what is considered a positive state (or a more favorable state in relation to a fail or non-operational state), given that there is no measurement or metric provided in the applicant’s specification to measure a degree of positivity of a state, there would be no way to determine or quantify whether this positive state would be functionally equivalent to the “more positive state” recited in the claimed invention, and hence this lack of clarity on this relative term renders this claim as being indefinite. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding Claim 1, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
generating a machine state model for at least one machine system from device data (Under its broadest reasonable interpretation and in light of applicant’s specification, generating a machine state model for a machine system based on device data (where the device data is  … 
… construct a rule set, comprising: … extracting a plurality of machine states, transitions, transition probabilities, and state values associated with each of the machine states from the machine state model (Under its broadest reasonable interpretation and in light of applicant’s specification, the process of extracting a plurality of machine states, transitions, transition probabilities, state values from a state machine model representation (either from a drawn state diagram or from an already populated state transition matrix; see applicant’s paragraphs [00114]-[00115]) represents an analysis and decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).); …
… construct a rule set, comprising: … extract available remedial transitions for each of the machine states from the transitions based on the values of the state value for a starting state relative to an ending state (Under its broadest reasonable interpretation, the process of identifying and determining  (“extracting”) remedial transitions based on state value sequences (from a starting state to an ending state) from either a drawn state diagram or from an already populated state transition matrix, represents an analysis and decision-making process to ; …
… construct a rule set, comprising: … ranking the remedial transitions based on the transition probabilities associated with the remedial transition[s] (Under its broadest reasonable interpretation, ranking remedial transitions based on transition probabilities is directed to a form of arranging or sorting information, which are ways of organizing information and manipulation information through mathematical correlations. See MPEP 2106.04(a)(2)(I-A), example iv.); …
… construct a rule set, comprising: … generating the rule set to encode the activation of the remedial transitions in rank order based upon the machine state (Under its broadest reasonable interpretation and in light of applicant’s specification, the process of generating rules based on encoding the remedial transitions in rank order (where the rank order encoding is either numerical or qualitative by assigning color ranges green/red, or terms good/positive to bad/negative; see applicant’s paragraph [00113]) and the machine state represents an analysis and decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).); …
Step 2A Prong 2: This claim further recites:
… diagnostic parameter values received from at least one edge device (This claim element of receiving diagnostic parameter values from at least one edge device is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating a machine state model … through operation of a state machine modeler (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception (by operating a state machine modeler implemented as a set of ; …
… applying the machine state model to a rule compactor to construct a rule set (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception (by operating a rule compactor implemented as a set of executable instructions to apply the mental processes on a generic computer to construct a rule set). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… configuring a remediation parser … to extract available remedial transitions (This claim element has a primary aspect of applying mere instructions on a generic computer to implement a judicial exception (by using a remediation parser implemented as a set of executable instructions to apply the mental processes on a generic computer to identify and determine the patterns representing remedial transitions; see applicant’s paragraph [0024]). See MPEP 2106.05(f). This claim element also has a secondary aspect of applying configuration to a remediation parser, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). Both aspects of this claim element do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application.) …
transmitting the rule set to a communications engine client to update a rules engine on the at least one edge device for controlling the at least one edge device (This claim element of transmitting rules to a communications engine client and updating a rules engine on at least one edge device is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… diagnostic parameter values received from at least one edge device (This claim element is directed to receiving or transmitting data over a network, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
… generating a machine state model … through operation of a state machine modeler (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.); …
… applying the machine state model to a rule compactor to construct a rule set (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… configuring a remediation parser … to extract available remedial transitions (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. The secondary aspect of this claim element (applying configuration to a remediation parser) is directed to storing and retrieving information (the remedial parser configuration), which is a well-known, understood, routine, conventional activity, and hence also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
transmitting the rule set to a communications engine client to update a rules engine on the at least one edge device for controlling the at least one edge device (The transmitting aspect of this claim element is directed to receiving or transmitting data over a network, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. The updating aspect of this claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).
Regarding Claim 2, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
operating … to: compare the machine states, the transitions, and the state values of the machine state model to historical device data (Under its broadest reasonable interpretation and in light of applicant’s specification, generating a machine state model for a machine system based on device data (arranged in a tabular format of rows containing entries, and columns containing features; see applicant’s paragraphs [0052], [0099]) is interpreted as accessing the device data, forming and calculating values based on the device data (where the values represent states and corresponding state values, transitions/actions, and transition probabilities; see applicant’s paragraph [00115]), drawing state diagrams representing the states and transitions (applicant’s paragraph [00114]), and populating state tables and state transition matrices with those values (applicant’s paragraph [00115]). As indicated earlier, these actions represent mathematical calculations (for the transition probabilities) as well as analysis and ; …
operating … to: identify diagnostic parameters associated with the transitions and the state values of an absorptive negative machine state (Under its broadest reasonable interpretation, the process of identifying and determining the state transition sequence of an absorptive negative machine state, and tracing back to the corresponding diagnostic parameters that produced the related state transition sequence, represents an analysis and decision-making process to determine and analyze patterns, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).); …
Step 2A Prong 2: This claim further recites:
operating a state extractor to: … compare the machine states (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception (by operating a state extractor implemented as a set of executable instructions to apply the mental processes on a generic computer to extract and perform comparisons on the machine states, transitions, and state values from historical device data with the real-time/current information represented in the existing state diagram or state transition matrix). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
operating a state extractor to: … identify diagnostic parameters (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception (by operating a state extractor implemented as a set of executable instructions to apply the mental processes on a generic computer to identify the state transition sequence and corresponding diagnostic parameters for an absorptive negative machine state). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
operating a state extractor to: … configure the state machine modeler with identified diagnostic parameters to generate a modified machine state model (This claim element has a primary aspect of applying mere instructions on a generic computer to implement a judicial exception (by using a state extractor representing a set of executable instructions to apply the mental processes on a generic computer to identify the state transition sequence and diagnostic parameters related to an absorptive negative machine state). See MPEP 2106.05(f). This claim element also has a secondary aspect of applying the identified diagnostic parameters as configuration to the state machine modeler, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). Both aspects of this claim element do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
operating a state extractor to: … compare the machine states (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
operating a state extractor to: … identify diagnostic parameters (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception …
operating a state extractor to: … configure the state machine modeler with identified diagnostic parameters to generate a modified machine state model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. The secondary aspect of this claim element (applying configuration to the state machine modeler) is directed to storing and retrieving information (using the identified diagnostic parameters as configuration), which is a well-known, understood, routine, conventional activity, and hence also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).
Regarding Claim 3, 
Step 1: The claim recites the method of claim 2, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 2, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the historical device data is from an individual machine system (This claim element of receiving and storing historical device data from an individual machine system (according to applicant’s specification in paragraphs [0031], [0040], and [00100], an individual machine system is the smallest atomic element that can have associated device data, and hence is also interpreted as an edge device) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a .
Step 2B: This claim further recites:
wherein the historical device data is from an individual machine system (The receiving aspect of this claim element is directed to receiving or transmitting data over a network, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. The storing aspect of this claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence also does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).
Regarding Claim 4, 
Step 1: The claim recites the method of claim 2, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 2, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the historical device data is for a subset of similar machine systems (This claim element places an additional limitation on the type of historical device data (belonging to a subset of similar machine systems, i.e., a subset containing edge devices), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).
Step 2B: This claim further recites:
wherein the historical device data is for a subset of similar machine systems (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 5, 
The method of claim 1, wherein the state machine modeler utilizes an ensemble model.  
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the state machine modeler utilizes an ensemble model (Under its broadest reasonable interpretation, an ensemble model in this context is interpreted to be a collection of state machine tables containing values related to states, transitions, and transition probabilities. This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception (by utilizing an ensemble model representing a collection of state machine tables populated with state information to apply the mental processes on a generic computer). See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
wherein the state machine modeler utilizes an ensemble model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 6, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the rule set further comprises a set of triggers based on a machine system's possible states, the amount of time spent in those states, and the transitions between states (This claim element places an additional limitation on the type of rule set being constructed (containing additional trigger information including a machine system’s possible states, the amount of time spent in those states, and the transitions between states), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the rule set further comprises a set of triggers based on a machine system's possible states, the amount of time spent in those states, and the transitions between states (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 7, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein [a] remedial transition is [a] transition's original direction (This claim element places an additional limitation on the type of remedial transition and its direction (opposite from a transition’s original direction), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).
Step 2B: This claim further recites:
wherein [a] remedial transition is [a] transition's original direction (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 8, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
This claim is identified as a substantial duplicate of Claim 6, and hence recites the same abstract ideas indicated in Claim 6 Step 2A Prong 1. Hence Claim 8 is also rejected under §101 using the same rationale provided in Claim 6 Step 2A Prong 1.
Step 2A Prong 2: This claim is identified as a substantial duplicate of Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2A Prong 2. Hence, Claim 8 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 2.
Step 2B: This claim is identified as a substantial duplicate of Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2B. Hence, Claim 8 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2B.
Regarding Claim 9, 
The method of claim 1, wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state.  
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state (This claim element places an additional limitation on the type of remedial transition (contains an action, where the action may be implemented to force a machine to transition to a more positive state), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).
Step 2B: This claim further recites:
wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 10, 
Step 1: The claim recites a non-transitory computer-readable storage medium, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is similar in scope with Claim 1, and hence recites the same abstract ideas indicated in Claim 1 Step 2A Prong 1. Hence Claim 10 is also rejected under §101 using the same rationale provided in Claim 1 Step 2A Prong 1.
Step 2A Prong 2: This claim further recites:
the computer-readable storage medium including instructions that when executed by a computer (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element is also directed to a general linking to a technological environment. See MPEP 2106.05(h). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), …
The remainder of this claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2A Prong 2. Hence, Claim 10 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2A Prong 2.
Step 2B: This claim further recites:
the computer-readable storage medium including instructions that when executed by a computer (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), …
The remainder of this claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2B. Hence, Claim 10 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2B.
Regarding Claim 11, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above. 
This claim is similar in scope with Claim 2, and hence recites the same abstract ideas indicated in Claim 2 Step 2A Prong 1. Hence Claim 11 is also rejected under §101 using the same rationale provided in Claim 2 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2A Prong 2. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2B. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2B.
Regarding Claim 12, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2A Prong 2. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2B. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2B.
Regarding Claim 13, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2A Prong 2. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2B. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2B.
Regarding Claim 14, 
The computer-readable storage medium of claim 10, wherein the state machine modeler utilizes an ensemble model.  
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is similar in scope with Claim 5, and hence recites the same claim elements as indicated in Claim 5 Step 2A Prong 2. Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 5, and hence recites the same claim elements as indicated in Claim 5 Step 2B. Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2B.
Regarding Claim 15, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2A Prong 2. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2B. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2B.
Regarding Claim 16, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2A Prong 2. Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2B. Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2B.
Regarding Claim 17, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is identified as a duplicate of Claim 15, and hence recites the same claim elements as indicated in Claim 15 Step 2A Prong 2. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 15 Step 2A Prong 2.
Step 2B: This claim is identified as a duplicate of Claim 15, and hence recites the same claim elements as indicated in Claim 15 Step 2B. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 15 Step 2B.
Regarding Claim 18, 
Step 1: The claim recites the [non-transitory] computer-readable storage medium of claim 10, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim is similar in scope with Claim 9, and hence recites the same claim elements as indicated in Claim 9 Step 2A Prong 2. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 9 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 9, and hence recites the same claim elements as indicated in Claim 9 Step 2B. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 9 Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al., U.S. PGPUB 2017/0270757, Method and Apparatus for Tiered Analytics in a Multi-Sensor Environment, published 9/21/2017 [hereafter referred as Trani] in view of Rasband et al., U.S. PGPUB 2015/0286934, Distributed Rules Engines for Robust Sensor Networks, published 10/8/2015 [hereafter referred as Rasband].
Regarding Claim 1, Trani teaches
A method for extending machine learning to edge devices comprising: 
generating a machine state model for at least one machine system from device data comprising diagnostic parameter values received from at least one edge device, through operation of a state machine modeler (Trani Figures 1 and 3A: examiner’s note: Under its broadest reasonable interpretation, the term “machine” defined by the Merriam-Webster is a mechanical, electrical, or electronically operated device for performing a task. Trani teaches a sensor based state prediction system for an intrusion detection system (Trani paragraph [0022]) monitoring one or more customer premises containing one or more sensor nodes (Trani paragraphs [0005]-[0006]) receiving data from a plurality of sensor end-node devices (with each sensor node corresponding to “a machine system”) (Trani paragraphs [0029], [0039]). The sensor signals from the sensor end-node devices contain values and other monitoring data (Trani paragraph [0057]-[0063], with the sensor signals and monitoring data corresponding to “device data comprising diagnostic values from at least one edge device”). The sensor based state prediction system contains State Representation Engines (Trani paragraphs [0039]-[0040]) that produces the state transition matrix, state event trigger, and state time trigger tables/data structures (Trani paragraphs [0040]-[0050], with these data structures collectively forming “a state machine model for at least one machine system”), and these data structures are used in a Next State Prediction Engine to train and build a model (Trani paragraphs [0051]-[0054], [0080]-[0091]) in order to perform predictions for whether the next state transition for a sensor or group of sensors (forming a premises) will be a safe state or a drift (“unsafe”) state. Hence, this sensor based state prediction system contains functionality to generate a state machine based on received sensor data and perform predictions using the state machine, and as such, these tasks correspond to tasks done “through operation of a state machine modeler” (Trani paragraph [0055]: “Referring now to FIG. 3A, a logical view 50' of the sensor based state prediction system 50 is shown. In this view, at the bottom is the raw events layer, that is, the sensors values and monitoring data from the environment under surveillance. The middle layer is an abstraction layer that abstracts these raw events as state (represented in FIG. 3A by the blocks "States" (State Representation Engines 52a, 52b), STM (State Transition Matrix), STT (State Time Trigger) and SET (State Event Trigger) that produce a state as a concise semantic representation of the underlying behavior information of the environment described by time and various sensor values at that point in time. With the upper blocks being a Decisions block (Next State Prediction Engine 54a, 54b) and Actions block (State Representation graphical user interface generator 56a, 56b.)”).); 
applying the machine state model to a rule compactor to construct a rule set (Examiner’s note: Trani teaches the Next State Prediction Engines performing extraction of the state and the transition information, and producing state sequences reflecting the state and transition information, as well as performing calculations based on the Markov property of the state and the associated transitions to calculate the respective transition probabilities (Trani paragraphs [0080]-[0082]). As taught in Trani Figure 3A and Trani paragraph [0055], the Next State Prediction Engines represent the Decision block for the sensor based state prediction system, where the analysis done by the Next State Prediction Engines are instantiated as analytics, associated rules and recommended actions provided in a configuration file to a local machine. Thus the Next State Prediction Engines perform functions corresponding to “applying the state machine model to a rule compactor to construct a rule set” (Trani paragraphs [0099]-[0101]: “States are produced from the unsupervised learning algorithms (discussed above in FIGS. 5-5B) based on that vibration sensor and states from other sensors, which are monitoring that object/premises. The unsupervised learning algorithms continually analyze that collected vibration data and producing state sequences and analyze state sequences that include that sensor. Overtime, as the analysis determines 134 that states including that sensor have entered into a drift state that corresponds to an unsafe condition, the sensor based state prediction system 50 determines 136 a suitable action alert (in the Action layer) to indicate to a user that there may be something wrong with the physical object being monitored by that sensor. … The sensor-based state prediction system 50 produces suggested actions 138 that the premises' owner should be taking with respect to the object being monitored. … In FIG. 8, the sensor-based state prediction systems 50a, 50b receives sensor data from the sensor network 11 (or storage 51) for a particular premises, processes that data to produce states and state sequences, and uses that information in conjunction with analytics. Analytics can be forwarded to the local machine 25 and/or the server 14b executing processing via one or more configuration files. … The configuration files (illustrative depiction in FIG. 10) can includes a listing of the analytics that will run on the local machine 25. Each of the analytics can include a listing of rules that can be fired by the local machines, a listing sensor devices from which the local machine collects data and a listing of recommended actions based on firing one or more of the rules.”).), comprising: 
extracting a plurality of machine states, transitions, transition probabilities, and state values associated with each of the machine states from the machine state model (Trani Figure 5A: examiner’s note: As indicated earlier, Trani teaches the Next State Prediction Engines performing extraction of the state and the transition information from the state transition matrix produced by the State Representation Engines, and producing state sequences reflecting the state and transition information, as well as performing calculations based on the Markov property of the state and the associated transitions to calculate the respective transition probabilities, where this process of extracting state information and performing calculations for transition probabilities based on the Markov property correspond to a process for “extracting a plurality of machine states, transitions, …” (Trani paragraphs [0080]-[0082]: “… In FIG. 5A, training processing 80[a] trains the Next State Prediction Engines 54a, 54b. The Next State Prediction Engines 54a, 54b access 82 the state transition matrix and retrieves a set of states from the state transition matrix. From the retrieved set of states, the Next State Prediction Engines 54a, 54b generate 84 a list of most probable state transitions for a given time period …From the state transition matrix the system uses the so called “Markov property” to generate state transitions. As known, the phrase “Markov property” is used in probability and statistics and refers to the “memoryless” property of a stochastic process. … From the state transition matrix using the so called “Markov property” the system generates state transition sequences, as the most probable state sequences for a given day.”).); 
configuring a remediation parser with the state values to extract available remedial transitions for each of the machine states from the transitions based on the values of the state value for a starting state relative to an ending state (Trani Figure 5A: examiner’s note: Under its broadest reasonable interpretation, the term “parser” defined in Merriam-Webster dictionary is something that examines or analyzes in a minute way, and the term “remedial” defined in Merriam-Webster is something that is intended as a remedy or correction (such as a corrective action). In the context of the claims, the term “remedial transitions” is interpreted identifying state transition sequences that lead to states that require remedying or correcting (i.e., undesirable states). Trani teaches detecting and extract state transitions that are different from the probable state sequences (with these state sequences containing a starting and ending state, Trani paragraph [0085]) for a particular duration, and building a model (Trani Figure 5B and Trani paragraphs [0089]-[0091]) to classify those transitions as being either “safe” or “drift” transitions, where a “drift” transition is considered an “unsafe” transition (Trani paragraph [0088]). The Next State Prediction Engines performs this operation of analyzing current and probable state transition sequences (with the inputting of state Trani paragraphs [0102]-[0104], where the rules and suggested actions represent “remedial transitions”). Hence, this process where the Next State Prediction Engine performs this operation of identifying safe and unsafe state transitions corresponds to the process of “configuring a remediation parser … to extract available remedial transitions for each of the machine states from the transitions based on the values of the state value for a starting state relative to an ending state” (Trani paragraph [0086]: “The Next State Prediction Engines 54a, 54b determine 86 if a current sequence is different than an observed sequence in the list above. When there is a difference, the Next State Prediction Engines 54a, 54b determine 88 whether something unusual has happened in the premises being monitored or whether the state sequence is a normal condition of the premises being monitored. … With this information the Next State Prediction Engines 54a, 54b classifies 90 these state transitions as "safe" or "drift state" transitions.” and Trani paragraph [0099]: “Overtime, as the analysis determines 134 that states including that sensor have entered into a drift state that corresponds to an unsafe condition, the sensor based state prediction system 50 determines 136 a suitable action alert (in the Action layer) to indicate to a user that there may be something wrong with the physical object being monitored by that sensor. The analysis provided by the prediction system sends the alert to indicate that there is something going wrong with object being monitored. The sensor-based state prediction system 50 produces suggested actions 138 that the premises' owner should be taking with respect to the object being monitored.”).); 
ranking the remedial transitions based on the transition probabilities associated with the remedial transition (Examiner’s note: Trani teaches in Trani paragraphs [0087]-[0088] identifying the safe and unsafe states and tagging them with labels “G” (green, a normal operating state, a safe state), “Y” (yellow, abnormal or drift state, an unsafe state), or “R” (red, a known unsafe state), where these labels serve as a form of ranking the states and associated state transitions based on the differences against the probable state sequences, thus corresponding to “ranking the remedial transitions based on the transition probabilities associated with the remedial transition”.); and 
generating the rule set to encode the activation of the remedial transitions in rank order based upon the machine state (Examiner’s note: Under its broadest reasonable interpretation, the term “to encode the activation of the remedial transitions” is interpreted to indicate a representation or instantiation of the remedial transitions (in the form of a rule set with associated actions). Trani teaches the ranked states taught in Trani paragraphs [0087]-[0088] are used as training data to the model building portion of the Next State Prediction Engines (Trani Figure 5B and Trani paragraphs [0089]-[0091]) to build a model that determines the state sequences of the sensor nodes being monitored. This model is then used to perform analysis and to generate alerts and actions to the local machines controlling the sensors (Trani paragraphs [0099]-[0101] and Trani Figure 8, elements 142, 146, and 144, 142’, 14b), where these alerts and actions produced by the model from the Next State Prediction Engines are delivered in the form of analytics and listing or rules and associated recommended actions for controlling the behavior and actions for the sensor devices (Trani paragraphs [0102]-[0112]), where this process of performing analysis and producing associated rules and actions correspond to “generating the rule set to encode the activation of the remedial transitions in rank order based upon the machine state”.); and 
transmitting the rule set to a communications engine client to update a rules engine (Examiner’s note: Under its broadest reasonable interpretation, the term “communications engine client” is interpreted as a client device that receives information and performs bi-directional communications to/from other devices. As indicated earlier, Trani teaches the analysis performed by the Next State Prediction Engines are instantiated as analytics, associated rules and recommended actions provided in a configuration file to a local machine, where the local machines controls the behaviors and actions for the associated sensor nodes (Trani paragraphs [0099]-[0101] and Trani Figure 8, elements 142, 146 and 144, 142’, 14b). Hence, the local machines correspond to a “communications engine client”, with the process of transmitting these configuration files containing analytics, rules, and associated recommended actions to local machines corresponding to “transmitting the rule set to a communications engine client to update a rules engine … for controlling the at least one edge device”).) …  
However, Trani does not teach
transmitting the rule set … on the at least one edge device for controlling the at least one edge device.
Rasband teaches
transmitting the rule set … on the at least one edge device for controlling the at least one edge device (Rasband Figure 1: examiner’s note: Rasband teaches a wireless sensor network for an intrusion detection system (Rasband paragraphs [0017]-[0019]) where a rules engine is present at the intermediate nodes as well as the sensor-end nodes (Rasband Figure 1 and Rasband paragraphs [0021]-[0023]). The rules engines at the sensor nodes determine rules and actions for that sensor, which are updated through small messages to update/modify the local rules set on the sensor nodes (Rasband paragraphs [0063]-[0068]: “For other devices (such as relatively constrained end-nodes) the application layer dexterity arises … from programmable state machine methods with the new element of dynamically loaded “root functions” that embody specific rules … and are run by the operating system of the end-device … These functions can be transmitted to an end-device in small messages … and installed and run quickly. … FIG.2 above illustrates a generic application layer with network message and sensor/processor peripheral based inputs, local data stores and lists, configuration management functions, rules set, … Each of the three tiers shown in FIG. 1 (e.g., cloud/enterprise, gateway, and edge devices) has an application layer. Inputs to the application layer include parsed messaged from the network layer … These distributed rules engines involve the generation of a message that is passed from an output of one device to an input to another device … or a rule may determine an action based on a value of the input or a value of several inputs or otherwise a combination of several inputs, other data, and a current configuration of the node.”). Hence, the process of sending these messages (representing a rule with an associated action) to update the local rules set on the sensor nodes corresponds to a process for “transmitting the rule set … on the at least one edge device for controlling the at least one edge device”.).
Both Trani and Rasband are analogous art since they both teach data collection and management of sensor nodes in sensor networks to generate alerts and actions based on rules.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sensor nodes and rules set stored in the local machines as taught in Trani and enhance the sensor nodes to store and process the rule set as taught in Rasband as a way to extend the rules set processing to sensor nodes. The motivation to combine is taught in Rasband, since allowing sensor devices to have local rule sets allows for the flexibility to have these sensors being updated with the latest actions, thus making the system more robust in terms of handling changing environments and states and react accordingly (Rasband paragraphs [0060]-[0064]: “Distributed Rules Engines for Robust Global Automation Networks … For other devices (such as relatively constrained end-nodes) the application layer dexterity arises … from programmable state machine methods with the new element of dynamically loaded “root functions” that can embody specific rules … and are run by the operating system of the end-device according to a function priority established for the system … These functions can be transmitted to an end-device in small messages … and installed and run quickly. Thus, the resulting edge architecture can support frequent updates.”).
Regarding Claim 5, Trani in view of Rasband teaches
The method of claim 1, wherein the state machine modeler utilizes an ensemble model (Examiner’s note: Trani teaches that both the generation of training data and model building portion of the sensor based state prediction system uses ensemble machine learning models to perform the unsupervised learning of the states and event triggers (Trani paragraphs [0042], [0054]: “The sensor based state prediction system 50 applies unsupervised algorithm learning models to analyze historical and current sensor data records from one or more customer premises … The prediction system 50 uses various types of unsupervised machine learning models including Linear/Non-Linear Models, Ensemble methods etc.”) as well as the generation of the predictions from the Next State Prediction Engines (Trani paragraph [0089]: “…The model building processing 80b accesses 102 the training data and applies 104 one or more machine learning algorithms to the training data to produce the model that will execute in the Next State Recommendation Engine 54 during monitoring of systems. Machine learning algorithms such Linear models and Non-Linear models, Decision tree learning, etc., which are supplemented with Ensemble methods (where two or more models votes are tabulated to form a prediction) and so forth can be used.”), thus corresponding to “wherein the state machine modeler utilizes an ensemble model”.).  
Regarding Claim 6, Trani in view of Rasband teaches
The method of claim 1 wherein the rule set further comprises a set of triggers based on a machine system's possible states, the amount of time spent in those states, and the transitions between states (Examiner’s note: Trani teaches short-term and long-term analytics (Trani paragraphs [0105]-[0111]) and creating rules for these analytics based on an evaluation of state sequences representing state conditions entering safe, drift, or unsafe states (with the state sequences corresponding to “… a machine system’s possible states, … and the transitions between states”). The short-term analytics are used to detect anomalies over a period of a few minutes to a day, while the long-term analytics are used detect anomalies over a more longer period (days to months) (Trani paragraph [0102], corresponding to “a set of triggers based on … the amount of time spent in those states…”). These analytics and rules are provided in configuration files that are transmitted to a local or remote computer for analysis, where the short-term analytics that require faster and quicker response times are transmitted to a local computer for a first-level data analysis (Trani paragraphs [0107]-[01080]). When combined with the teachings of Rasband, these rules are also transmitted to the sensor nodes (each of these nodes corresponding to “an individual machine system”) for further processing. Hence, these analytics and rules form a rule set that corresponds to “wherein the rule set further comprises a set of triggers based on a machine system’s possible states, the amount of time spent in those states, and the transitions between states” (Trani paragraphs [0105]-[0106]: “An example of a particular analytic will now be described. Assume that a kitchen is limited to producing an aggregate of M British Thermal Units (BTU’s) of heat. An exemplary analytic evaluates a state condition or a drift state against this exemplary rule … Rule total BTU < M BTU’s … The sensor based prediction engine 50a forms a state sequence S34 S24 S60. … This rule would fire and generate an alert that can be communicated to the sensor based prediction engine 50b, as well as to a user device as in FIG.7 with a suggested action.” and Trani paragraphs [0110]-[0111]: “Assume that a hood in a kitchen is limited to expelling an aggregate of X*N British Thermal Units (BTU’s) of heat over a period of 500 days, without checking a thermal sensor built into the hood. An exemplary analytic evaluates a state condition or a drift state against this exemplary rule. … Rule total BUT in hood < 500 *N BTU’s … The sensor based prediction engine 50b forms a state sequence S44 S4 S90. … This rule would fire and generate an alert that can be communicated to the sensor based prediction engine 50a as well as to a user device as in FIG.7 with a suggested action.”).).  
Regarding Claim 8, Trani in view of Rasband teaches
The method of claim 1, wherein the rule set further comprises a set of triggers based on a machine's possible states, the amount of time spent in those states and the transitions between states (As indicated earlier, this claim limitation is identified as a substantial duplicate of Claim 6, and hence is rejected under similar rationale.).  
Regarding Claim 10, Trani teaches
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: 
generate a machine state model for at least one machine system from device data comprising diagnostic parameter values received from at least one edge device, through operation of a state machine modeler (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); 
apply the machine state model to a rule compactor to construct a rule set, comprising: 
extract a plurality of machine states, transitions, transition probabilities, and state values associated with each of the machine states from the machine state model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); 
configure a remediation parser with the state values to extract available remedial transitions for each of the machine states from the transitions based on the values of the state value for a starting state relative to an ending state (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); 
rank the remedial transitions based on the transition probabilities associated with the remedial transition[s] (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and 
generate the rule set to encode the activation of the remedial transitions in rank order based upon the machine state (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and 
transmit the rule set to a communications engine client to update a rules engine (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.) …
However, Trani does not teach
transmit the rule set … on the at least one edge device for controlling the at least one edge device.
Rasband teaches
transmit the rule set … on the at least one edge device for controlling the at least one edge device (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.).  
Both Trani and Rasband are analogous art since they both teach data collection and management of sensor nodes in sensor networks to generate alerts and actions based on rules.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sensor nodes and rules set stored in the local machines as taught in Trani and enhance the sensor nodes to store and process the rule set as taught in Rasband as a way to extend the rules set processing to sensor nodes. The motivation to combine is taught in Rasband, since allowing sensor devices to have local rule sets allows for the flexibility to have these sensors being updated with the latest actions, thus making the system more robust in terms of handling changing environments and states and react (Rasband paragraphs [0060]-[0064]: “Distributed Rules Engines for Robust Global Automation Networks … For other devices (such as relatively constrained end-nodes) the application layer dexterity arises … from programmable state machine methods with the new element of dynamically loaded “root functions” that can embody specific rules … and are run by the operating system of the end-device according to a function priority established for the system … These functions can be transmitted to an end-device in small messages … and installed and run quickly. Thus, the resulting edge architecture can support frequent updates.”).
Regarding Claim 14, Trani in view of Rasband teaches
The computer-readable storage medium of claim 10, wherein the state machine modeler utilizes an ensemble model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 5, and hence is rejected under similar rationale.).  
Regarding Claim 15, Trani in view of Rasband teaches
The computer-readable storage medium of claim 10 wherein the rule set further comprises a set of triggers based on a [machine’s] possible states, the amount of time spent in those states, and the transitions between states (This claim limitation is similar in scope to a corresponding claim limitation in Claim 6, and hence is rejected under similar rationale.).  
Regarding Claim 17, Trani in view of Rasband teaches
The computer-readable storage medium of claim 10, wherein the rule set further comprises a set of triggers based on a machine's possible states, the amount of time spent in those states and the transitions between states (As indicated earlier, this claim is identified as a duplicate of Claim 15, and hence is rejected under similar rationale.).  
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al., U.S. PGPUB 2017/0270757, Method and Apparatus for Tiered Analytics in a Multi-Sensor Environment, published 9/21/2017 [hereafter referred as Trani] in view of Rasband et .
Regarding Claim 2, Trani in view of Rasband as applied to Claim 1 teaches 
The method of claim 1 further comprising: 
operating a state extractor (Trani Figure 5A: examiner’s note: Trani teaches a sensor based state prediction system for an intrusion detection system (Trani paragraph [0022]) containing State Representation Engines, which receives historical and current sensor signals from one or more customer premises containing a plurality of sensor nodes (Trani paragraphs [0035], [0039], [0056]) and applies unsupervised algorithm learning models (identified as a clustering-based process in Trani paragraph [0042]) to group sensor readings/data into states and conditions over a period of time in a continuous loop (Trani paragraphs [0055]-[0069], [0092]-[0096]) to produce the state transition matrix, and the time trigger state and event trigger state tables (Trani paragraphs [0039]-[0047]). Trani further teaches the Next State Prediction Engines accessing and retrieving a set of states from the state transition matrix to produce lists of probable state sequences stored for a period of time, with the Next State Prediction Engines functioning as a “state extractor” (Trani paragraphs [0080]-[0082]: “… In FIG.5A, training processing 80’ trains the Next State Prediction Engines 54a, 54b access 82 the state transition matrix and retrieves a set of states from the state transition matrix. From the retrieved set of states the Next State Prediction Engines 54a, 54b generate 84 a list of the most probable state transitions for a given time period, the time period can be measured in minutes, hours, days weeks, months, etc.” … From the state transition matrix using the so called “Markov property” the system generates state transition sequences, as the most probable state sequences for a given day.”).) to: 
compare the machine states, the transitions, and the state values of the machine state model to historical device data (Trani Figure 5A: examiner’s note: Trani teaches a sensor based state prediction system for an intrusion detection system containing State Representation Engines, which receives historical and current sensor signals from one or more customer premises containing a plurality of sensor nodes (Trani paragraph [0054]: “The sensor based state prediction system 50 applies unsupervised learning models to analyze historical and current sensor data records from one or more customer premises …”) and applies unsupervised algorithm learning models (identified as a clustering process in Trani paragraph [0042]) to group sensor readings/data into states and conditions over a period of time (Trani paragraphs [0056]-[0072]) to produce the state transition matrix, and the time trigger state and event trigger state tables (Trani paragraphs [0039]-[0047]). As indicated earlier, Trani teaches that the Next State Prediction Engines produces and stores probable state sequences (summarizing the states, transitions, and state values) for a given time period (Trani paragraphs [0080]-[0082]), where the Next State Prediction Engines inspect each current sequence if it is different than an already observed sequence (i.e., an existing sequence produced earlier for a given time period, which is a representation of “historical device data”) to detect whether the current sequence represents a normal condition or an unusual pattern or anomaly, with this process of inspecting each current sequence against an already observed sequence corresponding to a process to “compare the machine states, the transitions, and the state values of the machine state model to historical device data” (Trani paragraph [0086]: “The Next State Prediction Engines 54a, 54b determine 86 if a current sequence is different than an observed sequence in the list above. When there is a difference, the Next State Prediction Engines 54a, 54b determine 88 whether something unusual has happened in the premised being monitored or whether the state sequence is a normal condition of the premises being monitored.”).); 
identify diagnostic parameters associated with the transitions and the state values of [safe, drift, and unsafe states] (Trani Figure 5A: examiner’s note: As indicated earlier, Trani performs an inspection between current state sequences and already observed state sequences to determine normal conditions or unusual patterns or anomalies for a given time period (Trani paragraph [0086]). Trani further teaches the Next State Prediction Engines performing identification and classification of state transitions as being “safe” or “drift state” transitions, where a “safe” transition indicates a normal operating state (tagged with ‘G’ label), and where a “drift” state indicates either an abnormal “unsafe state” (tagged with ‘Y’ label) or a known unsafe state (tagged with ‘R’ label), and these tags and associated sensor values (corresponding to “diagnostic parameters”, see tables between Trani paragraphs [0087]-[0088], and the decision tree between Trani paragraphs [0090]-[0091]) are stored in a database for use as training data (and can be represented in a table or decision tree format), where this process of identifying and classifying the state transition information including the associated sensor value data correspond to a process to “identify diagnostic parameters associated with the transitions and the state values of [safe, drift, and unsafe states]” (Trani paragraphs [0087]-[0088]: “With this information the Next State Prediction Engines 54a, 54b classifies 90 these state transitions as “safe” or “drift state” transitions. … The last column in the above table is the label, wherein in this example “G” is used to indicate green, e.g., a normal operating state, e.g., “a safe state” and “Y” is used to indicate yellow, e.g., an abnormal or drift state, e.g., an “unsafe state” and “R” (not shown above) would be used to represent red or a known safe state. This data and states can be stored in the database 51 and serves as training data for a machine learning model that is part of the Next State Prediction Engines 54a, 54b.” and Trani paragraph [0090]: “Below is table representation of a fictitious Decision Tree using the above fictitious data … This data and states can be stored in the database 51 and serves as training data for a machine learning model that is part of the Next State Recommendation Engine 54.”).); and 
configure the state machine modeler with identified diagnostic parameters to generate a modified machine state model (Trani Figure 5B and Figure 6: examiner’s note: As indicated earlier, Trani teaches generating tables/decision tree representations containing the identified state tags/labels for safe, drift, unsafe states and associated sensor values (Trani paragraphs [0087]-[0088], [0090]-[0091], where these associated sensor values correspond to “identified diagnostic parameters”) and using them as training data for the model building portion of the Next State Prediction Engines (located within the sensor based state prediction system, which corresponds to “the state machine modeler”), where the use of these tables/decision tree representation as input into a model building portion of the Next State Prediction Engines correspond to a process of configuring “the state machine modeler to generate a machine state model”. The fact that the modeling building process occurs on a continuous basis along with the generation of the training data (i.e., as new sensor values are received by the sensor based state prediction system, the state transition matrix is updated, and new state sequences are identified and stored, and compared with already observed state sequences to build the training data as taught in Trani paragraph [0086]), makes this continuous process correspond to a process to “configure the state machine modeler with identified diagnostic parameters to generate a modified machine state model” (Trani paragraph [0089]: “Referring now to FIG. 5B, the model building processing 80b of the Next State Prediction Engines 54a, 54b is shown. The model building processing 806 uses the above training data to build a model that classify a system’s state into either a safe state or an unsafe state. … The model building processing 80b accesses 102 the training data and applies 104 one or more machine learning algorithms to the training data to produce the model that will execute in the Next State Recommendation Engine 54 during monitoring of systems.” and Trani Figure 6 and Trani paragraphs [0092]-[0095]: “… As the data is collected continuously, this Engines 52a, 52b works in an unsupervised manner to determine various states that may exist in sensor data being received from the premises. … The Next State Prediction Engine 54 receives the various states (either from the database and/or from the State Representation Engines 52a, 52b and forms 108 predictions of an immediate Next state of the premises/systems based the state data stored in the state transition matrix. … The sensor based state prediction system 50 using the State Representation Engines 52a, 52b that operates in a continuous loop to generate new states and the Next State Prediction Engine 54 that produces predictions together continually monitor the premises/system looking for transition instances that result in drift in state that indicate potential problem conditions. As the sensors in the premises being monitored operate over a period of time, the state transition matrix, the state time trigger matrix and the state event trigger matrix are filled by the state representation engines 52a, 52b and the Next State Prediction Engine 54 processing 80 improves on predictions.”).).  
While Trani in view of Rasband teaches extracting and evaluating state-related information using the “Markov property”, and identifying and classifying safe, drift, and unsafe state transitions and the associated diagnostic parameters, Trani in view of Rasband does not explicitly teach
identify [parameters] … of an absorptive negative machine state …
Cartella teaches
identify [parameters] … of an absorptive negative machine state (Examiner’s note: Cartella teaches hidden semi-Markov models (HSMM) that can be used in a wide range of applications and types of data (Cartella p.2 col.1 3rd paragraph) to model systems containing absorbing states, which is described as a failure or broken state (Cartella p.4. col.1 4th paragraph: “For several applications it is necessary to model the absorbing state which, in the case of industrial equipment, corresponds to the “broken” or “failure” state.”). Cartella teaches that the failure state can be identified through observations and conditions                         
                            
                                
                                    S
                                
                                
                                    k
                                
                            
                        
                     (Cartella p.8 col.2 Section 4. Remaining Useful Lifetime Estimation: “… if each state of an HSMM is mapped to a different condition of an industrial machine and if the state                         
                            
                                
                                    S
                                
                                
                                    k
                                
                            
                        
                     that represents the failure condition is identified …”), where the conditions consist of observations up to time t (Cartella p.13 col.1 Section 5.1.4 Remaining Useful Lifetime Estimation: “… we simulated condition monitoring experiment where we progressively considered observations {                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    …                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    } up to time t. When a new observation is acquired, … the current state probability                         
                            
                                
                                    
                                        
                                            δ
                                        
                                        -
                                    
                                
                                
                                    t
                                
                            
                            (
                            i
                            )
                        
                     is estimated (Equation (48)), …”), and where a dynamic transition matrix with time duration dependencies can be produced to evaluate the probabilities of recurrent and non-recurrent state transition probabilities (Cartella p.3 col.1 last paragraph-col.2 1st-5th paragraphs), from which the non-recurrent state transition probabilities are used to derive the absorbing states (Cartella p.4 col.1 2nd-3rd paragraphs). Combined with the teachings of Trani in view of Rasband of mapping and labeling these state sequences and associated sensor values, the process of identifying these observations (corresponding to “parameters”) and associating them with the calculated recurrent and non-recurrent state probabilities taught in Cartella to derive absorbing states correspond to a process to “identify [parameters] associated … of an absorptive negative machine state”.) …
Both Trani in view of Rasband and Cartella are analogous art since they both teach generating, training, and evaluating state machine models based on observation data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the “Markov property” evaluation used to generate state sequences taught in Trani in view of Rasband and further incorporate the hidden semi-Markov property evaluation as taught in Cartella as a way to produce state sequences leading to absorptive negative states. The motivation to combine is taught in Cartella, since identifying the state and the associated state transitions leading to an absorptive negative machine state helps to calculate a remaining useful lifetime estimation for a particular part of the system that is being monitored by the sensor, thus providing a metric that will help predict when a particular Cartella pp.8-9 Section 4 Remaining Useful Lifetime Estimation; Cartella p.13 Section 5.1.4 Remaining Useful Lifetime Estimation; and Cartella pp.18-19 Section 6. Conclusion and Future Work).
Regarding Claim 3, Trani in view of Rasband, in further view of Cartella teaches
The method of claim 2, wherein the historical device data is from an individual machine system (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, an individual machine system is the smallest atomic element that can have associated device data (from which states are derived), thus representing an edge device. Trani teaches that the historical sensor data is from one or more customer premises (Trani paragraph [0054]), where each customer premises contain a plurality of sensor nodes (Trani paragraphs [0035], [0039], [0056]), with each of these sensor nodes corresponding to “wherein the historical device data is from an individual machine system”.).  
Regarding Claim 4, Trani in view of Rasband, in further view of Cartella teaches
The method of claim 2, wherein the historical device data is for a subset of similar machine systems (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, an individual machine system is the smallest atomic element that can have associated device data (from which states are derived), thus representing an edge device. Trani teaches that the historical sensor data is from one or more customer premises (Trani paragraph [0054]), where each customer premises contain a plurality of sensor nodes (Trani paragraphs [0035], [0039], [0056]), with these one or more customer premises corresponding to “wherein the historical device data is for a subset of similar machine systems”.).  
Regarding Claim 11, Trani in view of Rasband as applied to Claim 10 teaches
The computer-readable storage medium of claim 10 wherein the instructions further configure the computer to: 
operate a state extractor to: 
compare the machine states, the transitions, and the state values of the machine state model to historical device data (This claim limitation is similar in scope to a corresponding claim limitation in Claim 2, and hence is rejected under similar rationale.); 
identify diagnostic parameters associated with the transitions and the state values of [safe, drift, and unsafe states] (This claim limitation is similar in scope to a corresponding claim limitation in Claim 2, and hence is rejected under similar rationale.); and 
configure the state machine modeler with identified diagnostic parameters to generate a modified machine state model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 2, and hence is rejected under similar rationale.).  
While Trani in view of Rasband teaches extracting and evaluating state-related information using the “Markov property”, and identifying and classifying safe, drift, and unsafe state transitions and the associated diagnostic parameters, Trani in view of Rasband does not explicitly teach
identify [parameters] … of an absorptive negative machine state …
Cartella teaches
identify [parameters] … of an absorptive negative machine state (This claim limitation is similar in scope to a corresponding claim limitation in Claim 2, and hence is rejected under similar rationale.) …
Both Trani in view of Rasband and Cartella are analogous art since they both teach generating, training, and evaluating state machine models based on observation data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the “Markov property” evaluation used to generate state sequences taught in Trani in view of Rasband and further incorporate the hidden semi-Markov property evaluation as taught in Cartella as a way to produce state sequences leading to absorptive negative states. The motivation to combine is taught in Cartella, since identifying Cartella pp.8-9 Section 4 Remaining Useful Lifetime Estimation; Cartella p.13 Section 5.1.4 Remaining Useful Lifetime Estimation; and Cartella pp.18-19 Section 6. Conclusion and Future Work).
Regarding Claim 12, Trani in view of Rasband, in further view of Cartella teaches
The computer-readable storage medium of claim 11, wherein the historical device data is from an individual machine system (This claim limitation is similar in scope to a corresponding claim limitation in Claim 3, and hence is rejected under similar rationale.).  
Regarding Claim 13, Trani in view of Rasband, in further view of Cartella teaches
The computer-readable storage medium of claim 11, wherein the historical device data is for a subset of similar machine systems (This claim limitation is similar in scope to a corresponding claim limitation in Claim 4, and hence is rejected under similar rationale.).  
Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al., U.S. PGPUB 2017/0270757, Method and Apparatus for Tiered Analytics in a Multi-Sensor Environment, published 9/21/2017 [hereafter referred as Trani] in view of Rasband et al., U.S. PGPUB 2015/0286934, Distributed Rules Engines for Robust Sensor Networks, published 10/8/2015 [hereafter referred as Rasband] as applied to Claims 1 and 10; in further view of Mehta et al., U.S. PGPUB 2015/0222495, Operating Behavior Classification Interface, published 8/6/2015 [hereafter referred as Mehta].
Regarding Claim 7, Trani in view of Rasband as applied to Claim 1 teaches
The method of claim 1.
Trani in view of Rasband teaches state transitions reaching an unsafe state and generating alerts and actions (representing remedial transitions) upon reaching the unsafe (drift) state, Trani in view of Rasband does not explicitly teach
wherein [a] remedial transition is [a] transition's original direction.
Mehta teaches
wherein [a] remedial transition is [a] transition's original direction (Examiner’s note: Mehta teaches a method for generating a set of sequences containing values that are represented though models (Mehta paragraphs [0018], [0040]), and monitoring states and predicting the next states based on received sensor data (Mehta paragraphs [0005], [0025], [0118]-[0122], [0131]-[0134]) to identify rules and detect patterns (Mehta paragraphs [0043]-[0052]), and the suggestion and application of actions to leave a negative state (Mehta paragraph [0137]-[0138], where a negative state corresponds to a terminal state, and these actions from a terminal state correspond to “remedial transitions”), where these actions reflect transitions that would lead to better overall states, such as normal or peak operating states providing better efficiency of the system or machines (where a state providing better efficiency than the source state corresponds to a “direction opposite from a transition’s original direction”). Hence, a remedial action that satisfies these conditions of transitioning to a better state corresponds to “a remedial transition is applied in a direction opposite from a transition’s original direction” (Mehta paragraphs [0140]-[0141]: “… upon receiving information that a system has a certain amount of progress in a state of long-term degradation, the user could allow system to run to 20% degradation or 40% degradation or more before taking corrective, preventative, or remedial action. … the user might not take any action at all with respect to a negative state. The user … may take a variety of factors into account, such as past experience, the machine specifications, the costs of fixing the problem, and/or the risks of not fixing the problem, could take no action, preventative action, or remedial action. … the interface manager 200 suggests actions based on the nature of the problem and/or logs of actions that were taken and successful at eliminating or reducing the problem in the past, leading to better overall states. … The interface manager 200 may optimize suggestions to reach better states, which may be characterized as normal or peak operating states, operation within a range of expected values, or may be specified in terms of economic efficiency of the system or individual machines. … Alternatively, better states may be characterized as states where machines at a certain level are operating without significant negative warnings or negative sub-states.”).).  
Both Trani in view of Rasband and Mehta are analogous art since they both teach collecting sequences of values from sensors and generating models based on the collected state information to detect patterns from the state transitions to produce rules and suggested actions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the state sequences and associated rules and actions that transition into drift or unsafe states as taught in Trani in view of Rasband and enhance it by applying remedial actions in the direction as taught in Mehta as a way to transition out of drift or unsafe states. The motivation to combine is taught in Mehta, since performing monitoring of a system by identifying negative or failed states and associating transitions that leave these states for a better state provides a mechanism for making the system more fault-tolerant, thereby improving the overall robustness of the system (Mehta paragraphs [0140]-[0141]).
Regarding Claim 9, Trani in view of Rasband as applied to Claim 1 teaches
The method of claim 1.
Trani in view of Rasband teaches state transitions reaching an unsafe state and generating alerts and actions (representing remedial transitions) upon reaching the unsafe (drift) state, Trani in view of Rasband does not explicitly teach
wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state.  
Mehta teaches
wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state (Examiner’s note: As indicated earlier, the term “a more positive state” represents a relative term that is indefinite. For the purposes of examination, the modifier term “more” introducing this indefiniteness will not be given patentable weight and hence this term will be treated as “a positive state”. Mehta teaches a method for monitoring states and predicting the next states based on received sensor data (Mehta paragraphs [0005], [0025], [0118]-[0122], [0131]-[0134]), and suggesting actions to leave a negative state (where a negative state corresponds to a terminal state, and these actions from a terminal state correspond to “remedial transitions”), where these actions reflect transitions that would lead to better overall states, such as normal or peak operating states providing better efficiency of the system or machines (where a state providing better efficiency than the source state corresponds to a “force a machine to transition to a more positive state”). Hence, a remedial action that satisfies these conditions of transitioning to a better state corresponds to “wherein the remedial transition further comprises an action which may be implemented to force a transition to a more positive state” (Mehta paragraphs [0140]-[0141]: “… upon receiving information that a system has a certain amount of progress in a state of long-term degradation, the user could allow system to run to 20% degradation or 40% degradation or more before taking corrective, preventative, or remedial action. In fact, the user might not take any action at all with respect to a negative state. The user, who may be a maintenance engineer or other expert, may take a variety of factors into account, such as past experience, the machine specifications, the costs of fixing the problem, and/or the risks of not fixing the problem, could take no action, preventative action, or remedial action. … the interface manager 200 suggests actions based on the nature of the problem and/or logs of actions that were taken and successful at eliminating or reducing the problem in the past, leading to better overall states. … The interface manager 200 may optimize suggestions to reach better states, which may be characterized as normal or peak operating states, operation within a range of expected values, or may be specified in terms of economic efficiency of the system or individual machines. … Alternatively, better states may be characterized as states where machines at a certain level are operating without significant negative warnings or negative sub-states.”).).  
Both Trani in view of Rasband and Mehta are analogous art since they both teach collecting sequences of values from sensors and generating models based on the collected state information to detect patterns from the state transitions to produce rules and suggested actions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the state sequences and associated rules and actions that transition into drift or unsafe states as taught in Trani in view of Rasband and enhance it by applying remedial actions in the direction as taught in Mehta as a way to transition out of drift or unsafe states. The motivation to combine is taught in Mehta, since performing monitoring of a system by identifying negative or failed states and associating transitions that leave these states for a better state provides a mechanism for making the system more fault-tolerant, thereby improving the overall robustness of the system (Mehta paragraphs [0140]-[0141]).
Regarding Claim 16, Trani in view of Rasband as applied to Claim 10 teaches
The computer-readable storage medium of claim 10.
Trani in view of Rasband teaches state transitions reaching an unsafe state and generating alerts and actions (representing remedial transitions) upon reaching the unsafe (drift) state, Trani in view of Rasband does not explicitly teach
wherein [a] remedial transition is [a] transition's original direction.
Mehta teaches
wherein [a] remedial transition is [a] transition's original direction (This claim limitation is similar in scope to a corresponding claim limitation in Claim 7, and hence is rejected under similar rationale.).  
Both Trani in view of Rasband and Mehta are analogous art since they both teach collecting sequences of values from sensors and generating models based on the collected state information to detect patterns from the state transitions to produce rules and suggested actions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the state sequences and associated rules and actions that transition into drift or unsafe states as taught in Trani in view of Rasband and enhance it by applying remedial actions in the direction as taught in Mehta as a way to transition out of drift or unsafe states. The motivation to combine is taught in Mehta, since performing monitoring of a system by identifying negative or failed states and associating transitions that leave these states for a better state provides a mechanism for making the system more fault-tolerant, thereby improving the overall robustness of the system (Mehta paragraphs [0140]-[0141]).
Regarding Claim 18, Trani in view of Rasband as applied to Claim 10 teaches
The computer-readable storage medium of claim 10.
Trani in view of Rasband teaches state transitions reaching an unsafe state and generating alerts and actions (representing remedial transitions) upon reaching the unsafe (drift) state, Trani in view of Rasband does not explicitly teach
wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state.
Mehta teaches
wherein [a] remedial transition further comprises an action which may be implemented to force a machine to transition to a more positive state (This claim limitation is similar in scope to a corresponding claim limitation in Claim 9, and hence is rejected under similar rationale.).  
Both Trani in view of Rasband and Mehta are analogous art since they both teach collecting sequences of values from sensors and generating models based on the collected state information to detect patterns from the state transitions to produce rules and suggested actions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the state sequences and associated rules and actions that transition into drift or unsafe states as taught in Trani in view of Rasband and enhance it by applying remedial actions in the direction as taught in Mehta as a way to transition out of drift or unsafe states. The motivation to combine is taught in Mehta, since performing monitoring of a system by identifying negative or failed states and associating transitions that leave these states for a better state provides a mechanism for making the system more fault-tolerant, thereby improving the overall robustness of the system (Mehta paragraphs [0140]-[0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                               

                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121